                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                                 No. 10-cv-0238 WJ/SMV

NICOLE HICKS; THE FINANCE CO. OF
N.M., INC.; CREDIT ACCEPTANCE CORP.;
LESLIE BECKER; LITTLE BOYS LLC;
ASHOK KAUSHAL; LITTLE INVS. LLC;
N.M. DEP’T OF WORKFORCE SOLUTIONS;
DEBORAH HICKS; GLEN HICKS;
and PATRICK H. PADILLA;

        Defendants. 1

                                    ORDER FOR STATUS REPORT

        THIS MATTER is before the Court sua sponte. More than four years have passed since

all of the claims against all of the parties were resolved in this case. However, the filing of closing

documents was delayed while the United States attempted to sell certain foreclosed property. See

[Doc. 107]. On July 18, 2018, however, Chief Judge Johnson approved the sale of the property.

[Doc. 117]. IT IS THEREFORE ORDERED that no later than March 6, 2019, the United States

file a report explaining the status of case and when it expects to be able to file closing documents

to effectuate the administrative closure of this case.

                                                                       _____________________________
                                                                       STEPHAN M. VIDMAR
                                                                       United States Magistrate Judge

1
 The Finance Company of New Mexico was voluntarily dismissed. See [Doc. 44]. Default judgments have been
entered against Defendants Credit Acceptance Corporation; Leslie Becker; Little Boys, LLC; Little Investments, LLC;
Nicole Hicks; Deborah Hicks; Glen Hicks, and Ashok Kaushal. [Docs. 27, 28, 67, 68, 77, 90, 102].
Defendants Bernalillo County Treasurer (formerly Patrick H. Padilla, now Manny Ortiz) and New Mexico Department
of Workforce Solutions have entered into a stipulation with the United States resolving the claims against them.
[Doc. 89].
